ORDER

PER CURIAM.
Defendant appeals from the judgment entered pursuant to his jury conviction for second degree robbery. The trial court sentenced him to fifteen years of imprisonment. On appeal defendant claims the trial court plainly erred in denying his motion for a continuance and plainly erred in denying his Batson motion. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).